Mr. Justice McIver,
dissenti/ag. I cannot concur in the conclusion reached by the majority of this Court, and on the contrary, think that the Circuit Judge has taken the correct view of the case. I do not deem it necessary to add anything to what has been said by the Circuit Judge, except to say that, in my judgment, there was no sufficient evidence to warrant the conclusion that the personal property sold on the day the land was sold, brought an amount sufficient to satisfy the ante-nuptial judgments? Those judgments amounted to seventeen thousand dollars, but whether this was the amount at the time of the sale or the amount at the time of the recovery of • the judgments does not distinctly appear. The statement in the “ Case” is that “ during the year 1860, and prior to the marriage, judgments to the amount of $17,000 were obtained, and this would indicate that seventeen thousand dollars was the amount recovered, which, of course, would bear interest from the time of the recovery. But exactly when the judgments were recovered does not appear, except that it was some time in 1860, prior to the marriage, which took place on December 19th, 1860. It does, however, appear, from the Statute Book, that at that time the Court for Abbeville, where those judgments were recovered, was appointed to be held on the first Mondays in March and October in each year (12 Stat. *389262) and if the judgments were recovered in October, 1860, the interest to the first Monday in May, 1861, when the property was sold, to say nothing of the costs, wonld carry the amount over eighteen thousand dollars. And as it is not pre tended that the personal property sold on that day brought more than eighteen thousand dollars, there would still be a balance due on the ante-nuptial judgments, even after applying to them the whole amount of the proceeds of the sale of the personal property, which would authorize the sale of the land under those judgments.
But in addition to this, I do not think that the evidence is sufficient to justify the conclusion that the personal property sold on the day the land was sold brought the sum of eighteen thousand dollars. The only testimony on this point, as derived from the “ Case,” is that thirty-six slaves were sold on the day the land was sold — the other personal property having been sold on a subsequent day — “ and the witnesses estimated the average value of a lot of negroes at that time at $500” — not that such was the average value of this fa/rticula/r lot of negroes. Hence, in order to reach the conclusion that they brought eighteen thousand dollars, we must first infer, without any evidence from which to draw such inference, that this particular lot of negroes were of the average value, and next that they brought a full average value at Sheriffs sale- — an inference not justified by experience, as it very frequently happens that property does not bring its value under the Sheriffs hammer.
It seems to me, therefore, that the judgment of the Circuit Court should be affirmed.
Judgment reversed.